ALLOWANCE
	This action is in response to the amendment filed 11/9/2020. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-5, 8-9 and 11-23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jason Kray on 2/25/2021.


The application has been amended as follows: 

The abstract:


 Claim 1:
In line 16, after tissue displacement ---device--- has been added.

Claim 8:
	In line 3, after backing around “at least” has been deleted.

Claim 9:
	In line 2, after having a ---relatively--- has been added.
	In line 3, after wound and a ---relatively--- has been added.

Claim 11:
	In line 1, after wherein the ---relatively--- has been added.

Claim 13:
wherein ---the relatively--- has been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method for inhibiting scar formation in a healing wound on a skin surface that includes the step(s) of applying a downward force on the healing wound, a first portion of the skin surface that is lateral to the healing wound on a first side of the healing wound, and a second portion of the skin surface that is lateral to the healing wound on a second side of the healing wound while simultaneously applying a lateral compression force to tissue across the healing wound by: expanding the tissue displacement device to cause the tissue displacement device to apply the downward force on the healing wound, the first portion of the skin surface, and the second portion of the skin surface, and raising, by the tissue displacement device expanding against the backing, a center of the backing to draw opposing sides of the backing laterally inward toward each other and apply the lateral compression force to the tissue, in combination with the other elements (or steps) in the claims.  
The prior art of record does not teach a method for inhibiting scar formation in a healing wound on a skin surface that includes the step(s) of applying a downward force on the healing wound, a first portion of the skin surface that is lateral to the healing wound on a first side of the healing wound, and a second portion of the skin surface that is lateral to the healing wound on a second side of the healing wound while expanding the tissue displacement device to cause the tissue displacement device to apply the downward force on the healing wound, the first portion of the skin surface, and the second portion of the skin surface, and raising, by the tissue displacement device expanding against the backing, a center of the backing to draw opposing sides of the backing laterally inward toward each other and apply the lateral compression force to the tissue, which inhibits scar formation by relieving tension in the tissue across or surrounding the wound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/25/2021